Memorandum: At defendant’s trial for insurance fraud in the first degree (Penal Law § 176.20), the court properly received into evidence the jeweler’s appraisal as an admission by defendant since defendant adopted the appraisal as his own when he sought to establish the value of the jewelry claimed to be stolen (Rudolph v John Hancock Mut. Life Ins. Co., 251 NY 208; see, Miller v Nationwide Mut. Fire Ins. Co., 100 AD2d 727). We have examined defendant’s other claimed errors, and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — insurance fraud, first degree, and other charges.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.